Baker, J.
While the appeal of Aetna Life Ins. Co. v. Sellers, ante, 370, decided at this term, was pending, the appellee began proceedings in the trial court to correct the record of the original case by supplying an exhibit .to his cross-complaint and by correcting the bill of exceptions containing the evidence. The trial court corrected the record, and the corrections were brought to this court on appellee’s application by certiorari, as a part of the pending appeal. In this apr peal, the transcript contains the proceedings had on appellee’s application to the trial court to correct its record. As those proceedings were auxiliary to the original cause, this transcript should have been filed as a part of the original appeal, if appellant desired to question the trial court’s rulings in making the corrections. Hamilton v. Burch, 28 Ind. 233 ; Seig v. Long, 72 Ind. 18; Hannah v. Dorrell, 73 Ind. 465; Tomlinson v. Harris, 130 Ind. 339; Driver v. Driver, 153 Ind. 88; Ewbank’s Manual, §214.
Appeal dismissed.